Citation Nr: 1643507	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-49 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for acid reflux.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disability.  

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for cervical spine disability.  

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a rash of the entire body.  

7.  Entitlement to service connection for a lumbar spine disability to include bone spurs/arthritis.

8.  Entitlement to service connection for a cervical spine disability to include bone spurs/arthritis.  

9.  Entitlement to service connection for a rash of the entire body.

10.  Entitlement to service connection for basal cell skin cancer.  

11.  Entitlement to service connection for a bilateral shoulder disability to include bone spurs/arthritis.  

12.  Entitlement to service connection for an acquired psychiatric disability to include PTSD and major depressive disorder.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Attig, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran also appealed the denial of service connection for ischemic heart disease and sleep apnea.  In a January 2016 rating decision, however, service connection for coronary artery disease status post myocardial infarction (previously claimed as ischemic heart disease) associated with herbicide exposure and sleep apnea was granted.  As the benefits sought on appeal have been granted, the Board no longer has jurisdiction over these issues.  

The Board also notes that in his December 2010, February 2013 and May 2014 VA Form 9 Substantive Appeals, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in September 2016 but the AOJ has indicated that he canceled his hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

The Board notes that the claim for service connection for bone spurs/arthritis and the claims for service connection for a bilateral shoulder disability, lumbar spine disability and cervical spine disability are essentially the same claim as the Veteran claims the bone spurs/arthritis are in his shoulders, neck and spine.  Accordingly, the Board has merged the claim for service connection for bone spurs/arthritis with the service connection claims for a bilateral shoulder disability, cervical spine disability, and lumbar spine disability as reflected on the title page.  

Also, although the Veteran initially filed separate claims for service connection for PTSD and depression, as reflected on the title page, the Board has restyled the issue to include any potentially relevant psychiatric claims that are raised in the record which includes PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for basal cell skin cancer, a rash of the entire body and an acquired psychiatric disability to include PTSD and major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a rash of the entire body, a lumbar spine disability, PTSD, depression and a cervical spine disability was last denied in a February 2008 rating decision.  The evidence added to the record with regard to depression, PTSD, rash of the entire body, the lumbar spine and cervical spine since the February 2008 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claims.

2.  Service connection for acid reflux was last denied in a February 2008 rating decision.  The evidence added to the record with regard to acid reflux since the February 2008 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

3.  A lumbar spine disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

4.  A cervical spine disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

5.  A bilateral shoulder disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.



CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for a rash of the entire body is final.  New and material evidence to reopen the claim for service connection for rash of the entire body has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

2.  The February 2008 rating decision denying service connection for a lumbar spine disability is final.  New and material evidence to reopen the claim for service connection for a lumbar spine disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

3.  The February 2008 rating decision denying service connection for a cervical spine disability is final.  New and material evidence to reopen the claim for service connection for a cervical spine disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

4.  The February 2008 rating decision denying service connection for PTSD and depression is final.  New and material evidence to reopen the claims for service connection for PTSD and depression has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

5.  The February 2008 rating decision denying service connection for acid reflux is final.  New and material evidence to reopen the claim for service connection for acid reflux has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

6.  A lumbar spine disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  A cervical spine disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  A bilateral shoulder disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2009 and December 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

Having reopened the claims for entitlement to service connection for a lumbar spine and cervical spine disability, the Board finds that the Veteran has been given proper due process notice to allow for consideration of the claims on the merits.  The Court has held that before the Board may address a matter that has not been addressed by the AOJ, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this case, the Veteran was afforded such notice in November 2009.  Also, in the January 2013 supplemental statement of the case, the AOJ considered the claims for service connection for a lumbar spine and cervical spine disability on the merits.  Accordingly, the Board finds no prejudice to the Veteran in adjudicating these claims on the merits.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

I.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a rash of the entire body, PTSD, depression, a lumbar spine disability and a cervical spine disability.  In an August 1977 rating decision, service connection for a lumbar spine disability and rash were denied.  The AOJ found that a rash and back disability was not shown by the evidence.  The Veteran was notified of the decision in August 1977.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The August 1977 decision denying service connection for a back disability and rash became final.  

In February 2007, the Veteran submitted a claim for service connection for PTSD, depression, rash, a back disability and cervical spine disability.  In a February 2008 rating decision, the AOJ found that new and material evidence had not been submitted to reopen the claims for service connection for a rash and back disability.  Although there was evidence of treatment for urticaria/keratosis and a current back condition, the AOJ found that there was no evidence that these disabilities began in or were caused by military service.  The AOJ also denied the claim for service connection for a neck disability, PTSD and depression.  The AOJ determined that the Veteran's neck disability and depression neither occurred in nor was caused by service.  The AOJ also found that service connection for PTSD could not be granted without a verifiable in-service stressor event and medical evidence linking it to the diagnosed PTSD.

The Veteran was notified of the decision in March 2008.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The February 2008 decision denying to reopen the claims for service connection for a back disability and rash, and denying the claims for service connection for a cervical spine disability, PTSD and depression became final.  

After reviewing all of the evidence of record available at the time of the February 2008 rating decision and in light of the evidence received since that decision, the Board finds that new and material evidence has been received to reopen the claims for service connection for a rash.  To that end, since the last final denial the Veteran has raised a new theory of entitlement in regard to his claim for service connection for a rash of the entire body.  He now claims that his rash is due to his herbicide exposure in service.  The records show that herbicide exposure in service has been conceded and that this theory of entitlement was not considered in the last final denial.  The Board finds that the new and material evidence raises a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for a rash of the entire body.  Accordingly, this claim is reopened.  

With respect to the claims for service connection for lumbar and cervical spine disabilities, since the last final denial the Veteran has submitted lay statements asserting that during service he was required to carry diesel cans two at a time and that he removed engines and transmissions during service which hurt his back, shoulders and neck.  The Veteran has thus submitted lay evidence that was not considered in the last final denial.  The lay statements regarding his in service duties and resulting shoulder, back and neck pain is new and material evidence that raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for a cervical and/or lumbar spine disability.  Accordingly, these claims are reopened.

With regard to the claims to reopen entitlement to service connection for PTSD and depression, the Board notes that since the last final denial an August 2010 outpatient treatment record has been added to the record noting that the Veteran has significant anxiety/depression and that he "clearly had [an] onset of anxiety/trauma symptoms/depression/anger while serving in Korea."  The August 2010 evidence is new and material evidence that raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for an acquired psychiatric disability.  Accordingly, this claim is also reopened.

The Board, however, finds against the request to reopen the claim for entitlement to service connection for acid reflux.  In this regard, in a February 2008 rating decision, service connection for acid reflux was denied as the AOJ found that the condition neither occurred in nor was caused by service.  The Veteran was notified of the decision in March 2008.  He did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The February 2008 denying service connection for acid reflux became final.  

At the time of the last final denial, the record contained service treatment records which disclosed normal gastrointestinal findings at separation and the Veteran's denial of stomach/intestinal trouble at that time.  The record also contained the Veteran's claim that his acid reflux was related to service.  Since the last final denial, the Veteran has submitted evidence showing continued complaints/treatment for acid reflux.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for acid reflux has not been submitted.  The Veteran's claim for service connection for acid reflux was previously denied on the basis that the evidence did not show that the condition was related to service.  Although the Veteran has re-submitted evidence showing continued complaints/treatment for acid reflux, the existence of the disability had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has acid reflux that manifested in service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for service connection for acid reflux.  

Stated differently, service connection for acid reflux was denied in the past because the record was devoid of a showing that the condition manifested in service.  No material facts have changed.  Accordingly, the claim for service connection for acid reflux is not reopened.

II.  Claims for Service Connection: Lumbar Spine, Cervical Spine, and Shoulders

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of service connection for a bilateral shoulder disability, a lumbar spine disability and a cervical spine disability to include arthritis/bone spurs.  He contends that his bilateral shoulder, lumbar spine and cervical spine disabilities are related to service.  According to the Veteran, he was involved in a motor vehicle accident in service and since that time he has had lumbar spine, shoulder and cervical spine problems.  The Veteran has also reported that during service he was required to carry diesel cans two at a time, and remove engines and transmissions which hurt his neck, back and shoulders. 

Based on the evidence presented, the Board finds against the claims.  To that end, service treatment records show that the Veteran was involved in a motor vehicle accident in September 1969.  Treatment records show that he complained of right arm pain and difficulty moving his fingers.  He was treated for a bloody nose, and lacerations and abrasions.  Shoulder, back and/or neck complaints were not documented at that time.  

Service treatment records are negative for any complaints, treatment and/or diagnoses for the lumbar spine, shoulders, cervical spine and/or arthritis.  The separation examination revealed normal findings for the spine other musculoskeletal, upper extremities and neck.  At that time, the Veteran denied back trouble of any kind, painful or trick shoulder and arthritis.  There is also no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Although the Veteran reports continued back, shoulder and neck problems since service, the record discloses the first objective evidence of a back problem in July 1976 at which time chronic low back pain since an accident in August of last year was noted.  The first post-service clinical evidence of shoulder and/or cervical spine problems is shown around 2009 about 40 years after his separation from service.  The first objective evidence of back, shoulder and/or cervical spine problems are shown many years post service.  

While service treatment records show that the Veteran was involved in an accident during service, there were no noted lumbar spine, shoulder and/or cervical spine complaints, treatment and/or diagnoses.  Significantly, the Veteran had normal findings during his separation examination and he denied back and shoulder pathology.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's current disabilities to service.  

Rather, the May 2012 VA examiner opined that the Veteran's bilateral shoulder, lumbar spine, cervical spine and arthritis disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that review of the Veteran's service treatment records revealed no documentation of evaluation or treatment of a shoulder, back and/or neck condition and that it was more likely than not the Veteran's current bilateral shoulder, neck and back conditions were due to chronic degenerative changes associated with aging.

The Board finds the opinion of the VA examiner persuasive and probative in addressing the issues at hand.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the VA examiner based his opinion following examination of the Veteran and a review of the claims folder which at that time included the Veteran's arguments that his disabilities were related to his in service duties which required heavy lifting and/or his in service motor vehicle accident.  The opinion is supported with adequate reasoning and it is consistent with the service treatment records which disclose normal findings for the upper extremities, spine and neck at separation and the Veteran's denial of pathology.  There are no competent opinions to the contrary.  

In making this decision, the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board has taken into consideration the Veteran's statements discussing his in service motor vehicle accident, the duties assigned to him during service to include heavy lifting and his current complaints of cervical spine, lumbar spine and shoulder problems.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's shoulder, lumbar spine and cervical spine arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board has afforded greater probative value to the opinion of the VA examiner than the lay statements of record.  

In sum, the most probative evidence of record is against a showing that the Veteran's bilateral shoulder disability, lumbar spine disability and/or cervical spine disability are related to service.  Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a rash of the entire body is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a cervical spine disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a lumbar spine disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for PTSD and depression is granted to this extent only.

New and material evidence has not been received; the application to reopen the claim for entitlement to service connection for acid reflux is denied.  

Entitlement to service connection for a cervical spine disability to include bone spurs/arthritis is denied.  

Entitlement to service connection for a lumbar spine disability to include bone spurs/arthritis is denied.  

Entitlement to service connection for a bilateral shoulder disability to include bone spurs/arthritis is denied.  





REMAND

Having reopened the Veteran's claim for entitlement to service connection for a rash of the entire body, the Board finds that further development is needed.  To that end, the Veteran claims that he was treated for a foot problem in basic training and a fungus problem in Korea.  He claims that he was told that it was jock rash but because it went untreated it spread to his groin and back.  In a July 1976 post service treatment record chronic fungal infection of the groin was noted and in a December 1976 treatment record a diagnosis was given of severe dermatitis.  The record also shows a May 1977 diagnosis of fungus of unknown origin.

In addition to the claim for service connection for a rash of the entire body, the Veteran also appeals the denial of service connection for basal cell skin cancer.  The Veteran argues that his rash and skin cancer are related to service to include his exposure to herbicides.  The record shows that Agent Orange exposure during service has been conceded, and the Veteran has submitted medical treatise evidence discussing Agent Orange and its possible link to skin cancer.  In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine if his skin disabilities are related to service to include herbicide exposure.

The Board further finds that development is needed to address the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD and major depressive disorder.  To that end, the Veteran claims that he has had mental problems since service.  He reports that during service in the summer of 1969 he had to pick up a Jeep that contained the body parts of four soldiers that were killed in the DMZ.  The Veteran reports that two of the four soldiers were his friends and that the images of that event have stayed with him.  

The Veteran has been diagnosed with several different psychiatric diagnoses to include PTSD and depression.  In an August 2010 outpatient treatment record, it was noted that the Veteran had significant anxiety/depression and that he "clearly had [an] onset of anxiety/trauma symptoms/depression/anger while serving in Korea."  The Veteran was afforded a VA examination to address his claims for service connection for a psychiatric disability in May 2012.   In the May 2012 VA examination, however, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  She stated that the Veteran's response to the event does not meet DSM-IV criteria of "intense fear, helplessness, or horror" as he described taking photos of the jeep.  The VA examiner stated that the Veteran does have chronic major depressive disorder well documented in his VA records.  She opined that the diagnosed major depressive disorder was less likely as not (less than 50/50 probability) caused by or a result of events during service.  

The Board notes, however, that the VA examiner did not provide any rationale or reasoning for the opinion rendered for the diagnosed major depressive disorder.  It is also appears that the VA examiner did not appropriately acknowledge the Veteran's claimed stressors when addressing his PTSD.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above, the Board finds that another VA examination is needed to adequately address the claim for service connection.  

Lastly, the Veteran appeals the denial of a total disability rating based on individual unemployability due to service-connected disability.  He contends that his service connected disabilities which include myocardial infarction and sleep apnea render him unemployable.  The Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  A VA opinion has not been obtained addressing this issue.  On remand, such an opinion should be obtained and associated with the record.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his body rash and basal cell skin cancer.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

Following a review of all of the evidence of record, and the completion of the examination, the examiner must opine for each skin disorder diagnosed during the examination or in the record, whether it is at least as likely as not (at least a 50 percent probability) that the disorder is related to the Veteran's active service or any incident therein to include herbicide exposure.  

The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  The examiner is also requested to discuss the significance, if any, of treatise information of record discussing Agent Orange and its link to skin cancer.  A detailed rationale for all opinions expressed should be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disabilities.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

Following a review of all of the evidence of record, and the completion of the examination, the examiner must opine for each psychiatric disorder diagnosed during the examination or in the record, whether it is at least as likely as not (at least a 50 percent probability) that the disorder is related to the Veteran's active service or any incident therein.  

The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  A detailed rationale for all opinions expressed should be provided.  

3. Thereafter, send the Veteran's claims file to a Vocational Rehabilitation specialist to determine the impact his service-connected disabilities of myocardial infarction and sleep apnea, either singly or cumulatively, have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  A complete rationale for all opinions should be provided.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


